Citation Nr: 1747061	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-05 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to initial disability rating greater than 30 percent for nutcracker esophagus, claimed as digestive disorder.

2.  Entitlement to service connection for discectomy and fusion at C4, C5, and C6 (neck disability).  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for a right lower extremity disorder claimed as femoral nerve pain.  

5.  Entitlement to service connection for a left lower extremity disorder claimed as femoral nerve pain.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder, to include as secondary to nutcracker esophagus and GERD.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the benefits being sought.  

The Board has rephrased the Veteran's claim of entitlement to service connection for depression as a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In a May 2017 rating the decision, the RO granted a separate evaluation for GERD claimed as a digestive disorder under DC 7346.  The RO assigned a noncompensable disability rating, effective May 2010, a 10 percent disability rating from August 2015, and denied TDIU.  The Veteran's nutcracker esophagus and GERD were previously rated together as one disability and the impact of the May 2017 rating decision was to compensate the Veteran separately for his GERD.  

A claim for TDIU is part of an increased rating claim when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the RO in its August 2015 rating decision denied TDIU.  Hence, the TDIU claim has been raised by the record and is currently before the Board for appellate adjudication.  

This case was remanded to the Agency of Original Jurisdiction (AOJ) in April 2015 for further development and has now been returned to the Board for appellate proceedings.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is remanded to the AOJ.

In its April 2015 remand, the Board referred the issues of incontinence, Celiac Disease, abdominal hernia and chronic skin disorders claimed as folliculitis, Staphylococcus aureus, and fungal discoloration to the Agency of Original Jurisdiction (AOJ).  The issues had been raised by the record in an August 2011 correspondence, but have not been adjudicated.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


FINDINGS OF FACT

1.  The Veteran's nutcracker esophagus, claimed as a digestive disorder has been shown by moderate stricture of the esophagus; severe stricture permitting liquids only has not been shown.  

2.  The preponderance of the evidence of record is against a finding that the Veteran's neck disability was incurred in or aggravated by service.  

3.  The preponderance of the evidence of record is against a finding that the Veteran's low back disability was incurred in or aggravated by service.  

4.  The preponderance of the evidence of record is against a finding that the Veteran's right lower extremity disorder, claimed as femoral nerve pain, was incurred in or aggravated by service.  

5.  The preponderance of the evidence of record is against a finding that the Veteran's left lower extremity disorder claimed as femoral nerve pain was incurred in or aggravated by service.  

6.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 30 percent for a nutcracker esophagus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.27, 4.124a, Diagnostic Code 7203 (2016).  

2.  The criteria for service connection for a neck disability are not met 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  

4.  The criteria for service connection for right lower extremity disorder, claimed as femoral nerve pain are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  

5.  The criteria for service connection for left lower extremity disorder, claimed as femoral nerve pain are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  

6.  The criteria for TDIU are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

VA's duty to notify was satisfied by June 2010 and May 2015 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant and available evidence.  

The Veteran was provided with VA examinations in January 2011, February 2011, April 2013, August 2015, December 2015, May 2017.  As discussed in more detail below, the VA examinations included a review of the Veteran's claims file, clinical findings, and described his disability in detail sufficient to allow the Board to make a fully informed determination.  The examinations are adequate for adjudication purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

In its April 2015 remand, the Board directed the RO to provide VCAA notification, obtain the Veteran's private medical records, obtain VA treatment records and request an addendum opinion.  The Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a),(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  

Service connection for certain chronic diseases, such as arthritis, may also be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows or fails to show, on the claim. Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A.  Neck and Low Back Disabilities

The Veteran contends that his neck and low back disabilities are due to hot landings, touch and goes landings and excessive turbulence during training missions.  Further, he contends that while at an airbase during service, he was involved in a bicycle accident.  Subsequently, he endured a neck laminectomy.  

Service treatment records (STR) from November 1986 indicate that the Veteran was in a bicycle accident and was hospitalized for five days.  The Veteran did not sustain a loss of consciousness, vomiting, or cervical tenderness.  The attending physician, however, noted abrasions of the elbow, right hip, upper extremities and nasal contusions.  X-rays conducted of the c-spine, right hip, pelvis and chest were reported to be within normal limits and showed no fractures.  

The physician noted a c-spine superior scoliosis on the right but opined that it may be "positional" and "artificial" for there was no definite fracture lucency over C5 body and the lateral was not seen in the other films.  He further noted that a correlation with other examination showed the C1 and C2 relationship "apparently normal" and C2 abnormally shaped.  The physician noted that it was probably an anomaly.  The Veteran was diagnosed with a right hip contusion, abrasions to the elbow and nasal contusion.  The Veteran was treated with heating pads and pain relievers.  

STRs dated in August 1989 indicate that the Veteran was in a motor vehicle accident in August 1989.  The Veteran reported pain in the head and neck area, with body ache, headache, and stiffness for five days.  The Veteran's neck rotation was 30 degrees and extension was 45 degrees.  The physician diagnosed the Veteran with a cervical sprain and prescribed 800 mg of Motrin and Flexeril.  

STRs dated in September 1989 indicate that the Veteran was no longer taking the medication and he no longer had pain from the neck strain.  

Private medical records from Scripps Clinic dated in May 2002 note the Veteran's complaints neck pain.  Notes dated in June 2002 indicate the Veteran's complaints of pain on the left side of the neck, left shoulder and upper left arm, which was made worse by certain movements of the neck.  Upon examination, the physician noted that the shoulder movements were normal bilaterally, with carotids and normal upper extremity strength, reflexes, and movements.  The Veteran was diagnosed with mild left cervical radicular symptoms and neuralgia paresthesia.  

Notes reflect that later in June 2002 the Veteran was seen for complaints of left shoulder, upper back, and neck pain which "worsened over the last two months."  Upon examination, the strength was 5/5 neurologically, and with intact sensation.  The Veteran was diagnosed with brachial neuritis/radiculitis.  

Additionally, notes dated in July 2002 indicate that an MRI scan showed evidence of degenerative spondylosis of the neck with a disc rupture at 5-6 on the left and mild canal stenosis at 4-5 and 5-6.  

Notes dated in August 2002 indicate that the Veteran had a cervical laminectomy for a herniated disc.  A well-healed scar was at the back of the neck, was reported.  

Post-service VA treatment notes from Northport VAMC, dated in April 2010, indicate that the Veteran was seen for a consultation for radiating neck pain.  VA treatment notes indicate a mild rotational curvature at the C2-C3 and moderate degenerative narrowing at the C5-C6.  The physician noted that upon his examination the Veteran had cervical degenerative disease from the neck to the waist.  The physician noted that the Veteran underwent a laminectomy in 1997 and developed intermittent mid-scapular pain occasionally radiating down both arms, which worsened with activity.  

The physician also noted that April 2010, a review of lumbar X-rays taken in March 2010 indicate a moderate narrowing of the L5-S1 disc space with no obvious anterior or posterior osteophytic production; moderate facet joint arthrosis at the L4-L5 and the L5-S1; mild rotational curvature at the C2-C3; and moderate degenerative narrowing at the C5-C6.  

Notes from Albany Medical Center dated August 2015 to January 2016 indicate that the Veteran was seen for low back and right leg pain.  The Veteran indicated that he had been dealing with back pain and leg which radiates from his back around his hip issue.  He has been dealing with these issues for about 10 years and it had gotten worse.  The physician noted that the Veteran's past surgical history included a laminectomy at C5-C6, anterior cervical discectomy and fusion (ACDF) and an umbilical hernia repair.  Upon further examination, the examiner noted that there was a disc herniation at L5-S1 to the right and a disc bulge at L4-5 causing foraminal compromise on the right side.  The physician suggested an L5-S1 microdiscectomy and laminectomy.  

The Veteran underwent a VA examination in January 2011.  Upon a review of the cervical spine, the examiner noted that there were two surgical scars on the neck; one recently healed.  The range of motion was measured with a goniometer.  Forward flexion measured 0-40 degrees with complaints of tightness at 30 degrees in the posterior cervical area.  The examiner noted that a scan of the cervical spine, performed in December 2010 showed multilevel degenerative changes of the disk and vertebrae, an absence of the left lamina C5 with associated bulging of the thecal sac "which may be due to prior laminectomy or congenital."  

Examination of the thoracolumbar spine revealed a flattening of the lumbar lordosis.  There was no gross muscular atrophy or spasm and no palpation or percussion of the cervical thoracic or lumbosacral spine.  The examiner compared an MRI of the lumbar spine performed in July 2010 and X-rays performed in March 2010.  The examiner noted disk bulge and herniation at the L4-S1 producing mild central canal narrowing and a tilt of the spine to the right reflecting muscle spasm and moderate arthrosis at the L4-L5 and L5-S1.  

The examiner noted that an Electromyography (EMG) performed in August 2010 revealed no electrodiagnostic features of cervical or right lumbosacral radiculopathy.  The examiner diagnosed the Veteran with an early preoperative period from the fourth cervical to fifth cervical and fifth cervical to sixth cervical anterior cervical diskectomy and fusion and lumbosacral degenerative disease.  

The examiner concluded that the Veteran's current neck and back disabilities were less likely than not related to military service.  Regarding the Veteran's neck disability, the examiner explained that the Veteran's in-service neck pain was "self-limiting."  Regarding the Veteran's low back disability, the examiner explained that after his bicycle accident, the Veteran was hospitalized due to a left hip abrasion/contusion, and that no treatment was related to his neck or back, and that there was no direct trauma to the low back.  

A supplemental examination was provided in December 2015.  The examiner noted that a cervical spine condition diagnosed as multilevel degenerative joint and disc disease status post multilevel discectomy/laminectomy with anterior fusion.  The examiner also noted that the Veteran does not have a cervical spine congenital defect or disease disorder.  The c-spine X-ray interpretation of December 1986 which followed up the November 1986 hospital evaluation of the c-spine described a curvature, i.e. scoliosis, "which may be positional in nature" and the X-ray may have been performed while the neck was in a flexed position.  The examiner noted that the interpretation described C2 as of an "abnormal shape which is probably congenital," was an excerpt describing a normal variant.  Additionally, he noted that the interpretation described a C5 lucency which was probably "artifact," i.e., a defect in the process of making the image.  The examiner concluded that "[t]he [Veteran's] record from 1986 to 2010 does not show a continuous history of neck evaluations and treatment."   

The Board finds that service connection for a neck disability must be denied.  The Veteran's STRs show complaint, treatment, and diagnosis of a cervical sprain.  However, in September 1989, the Veteran reported that he was no longer taking the medication because he no longer had pain from the neck strain.  

Additionally, the probative evidence of record is absent of post-service complaints of a cervical disorder until 2002, many years after the Veteran's active service ended.  The private treatment records note that the Veteran was seen June 2002 for pain in the back and neck.  In August 2015, the Veteran even reported to the Albany Medical Center physicians that he had back pain for the past "10 years," rather than an occurrence of an in-service event.  Moreover, Social Security Administration documents reveal that the Veteran's his back and neck pain had their onset in 2000.  The Veteran was released from active duty in 1990 and the record establishes that the Veteran's spine was normal at separation, and he denied a history of back and neck pain.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The competent evidence does not show that the Veteran's cervical spine disorder became manifest to a 10 percent degree or more within one year of separation from service, in 1990.  Therefore, presumptive service connection is not warranted.  38 C.F.R. § 3.309(a).  

The Veteran asserts that his neck disability is related to in-service incidents.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435.  However, the specific issue in this case, determining the etiology of his neck disability, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F. 3d at 1377 n.4.  Such a determination requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the training, experience, or skills to make such a determination.  As a result, the Veteran's opinion is not competent evidence.  

The findings of the VA examiners are more probative than the lay evidence.  Therefore, the preponderance of the evidence is against a nexus between the Veteran's neck disability and service.  The benefit of the doubt rule is not applicable.  38 U.S.C.A § 5107 (b); Gilbert, 1 Vet. App. at 55-57 (1990).  Thus, service connection for a neck disability is denied.  

Service connection for lumbosacral disability must also be denied.  STRs are silent for complaints, diagnosis or treatment of a low back disability.  Further, the probative evidence of record fails to indicate that the low back disability was incurred in or aggravated by service.  Although the Veteran has reported a long history of low back symptoms, the medical evidence does not support a finding that it had its onset in service, was caused by his service or was aggravated by his service.  

While the Veteran is competent to report back pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his low back condition was caused are not competent evidence as to a nexus. 

The competent medical evidence does not show that the Veteran's low back disability became manifest to a 10 percent degree or more within one year of separation from service in, 1990.  Therefore, presumptive service connection is not warranted.  38 C.F.R. § 3.309(a).  

The findings of the VA examiners are more probative than the lay evidence.  Therefore, the preponderance of the evidence is against a nexus between the Veteran's low back disability and service.  The benefit of the doubt rule is not applicable.  38 U.S.C.A § 5107 (b); Gilbert, 1 Vet. App. at 55-57 (1990).  Thus, service connection for a low back disability is denied.  

B.  Right and Left Femoral Nerve Disabilities  

STRs dated November 1986 note that the Veteran was hospitalized for a bicycle accident for five days with "no significant injuries."  Otherwise, the STRs are negative for lower left or right femoral injury, complaint or diagnosis.  

Private treatment notes from Scripps, dated in June 2002, indicate that the Veteran was seen for complaints of tingling and numbness of the right lower extremity.  Examination of the lower extremities revealed good reflexes, symmetric and 2+ with normal pulses.  The straight leg raising was negative, bilaterally.  The physician noted that the pain that the Veteran described was over the lateral aspect of the right thigh.  The Veteran was diagnosed with meralgia paresthetica.  Weight loss and exercise was suggested as relieving the symptoms.

July 2002, the Veteran was seen for complaints of numbness in the right thigh from the buttocks to the knee.  The Veteran complained of an occasional burning and numb sensation, but no pain.  

Post-service VA treatment records from Northport VAMC, dated April 2010, indicate that the Veteran had left buttock pain and a burning sensation that radiated in the right lateral thigh, which did not radiate down the leg.  The examiner noted that the Veteran had no subjective weakness, bladder or bowel complaints.  The physician noted the Veteran's weight gain but the Veteran confirmed the pain started prior.  The examiner noted that the Veteran had good range of motion of the neck and back.  A review of lumbar X-rays taken in March 2010 indicated a moderate narrowing of the L5-S1 disc space with no obvious anterior or posterior osteophytic production.  The physician noted moderate facet joint arthrosis at the L4-L5 and the L5-S1; mild rotational curvature at the C2 - C3; and moderate degenerative narrowing at the C5-C6.  

Notes from Albany Medical Center dated in August 2015 to January 2016 indicate the Veteran's complaints of and treatment for pain in the low back and leg.  The Veteran reported having such pains for "about 10 years now... [which] has gotten worse in recent years."  The Veteran indicated that the pain radiates from his low back around his right hip and into his right knee, down his right lateral foot.  The Veteran also indicated that his lateral thigh and quadriceps were numb.  Notes dated in November 2015 indicate that the Veteran was involved in a car accident in February 2015 "which significantly exacerbated the right lower extremity pain."  
The notes reveal that the pain was in the S1 distribution radiating down the posterior thigh to the posterior calf of the foot.  Notes dates in January 2016 reveal that the Veteran underwent a right-sided L5-S1 diskectomy in December 2015, for an S1 radiculopathy and a laminectomy at C5-6 (in 2003).  
 
Post service VA records, dated in August December 2016 and January 2017, indicate the Veteran's complaints and treatment for numbness and decrease sensation in the right thigh.  An EMG study performed in October 2016 showed no evidence of acute or chronic radiculopathy affecting the C6-7 nerve roots on the left or the right.  Further, it showed no evidence of acute or chronic radiculopathy affecting C6-T1 nerve roots on the right or the left.  There was no evidence of peripheral polyneuropathy.  

The Board finds that service connection for both right femoral nerve and left femoral nerve pain must be denied.

In regard to the right femoral nerve disorder, the Veteran's STRs are negative for complaints, diagnosis or treatment of right femoral nerve pain.  Further, the probative evidence of record fails to indicate that the disability was incurred in or aggravated by service.  Although the Veteran has reported a long history of tingling and numbness of the right thigh, the medical evidence does not support a finding that it had its onset in service, was caused by his service or was aggravated by his service.  

The record indicates that it was June 2002 that the Veteran was first seen for complaints of tingling and numbness of the right lower extremity.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson, 230 F.3d 1330.

The Veteran asserts that his right femoral nerve condition is due to his in service injuries.  He is competent to provide opinions on some medical issues.  Id. at 435.  However, the specific issue in this case, determining the etiology of his right femoral nerve disability, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Such a determination requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the training, experience, or skills to make such a determination.  As a result, the Veteran's opinion is not competent evidence.  

Therefore, the preponderance of the evidence is against a nexus between the Veteran's right femoral nerve condition and service.  The benefit of the doubt rule is not applicable.  38 U.S.C.A § 5107 (b); Gilbert, 1 Vet. App. at 55-57 (1990).  Thus, service connection for a right femoral nerve condition is denied.  

Regarding a left femoral nerve disorder, the Veteran has not had a left femoral nerve disability during the appeal period.  Although the Veteran reports subjective pain, pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  There is no competent evidence of any functional loss due to the subjective complaints of pain set forth in the lay evidence.  The medical evidence does not show a left femoral nerve condition.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain, 21 Vet. App. 319.  Accordingly, the preponderance of the evidence of record does not show that the Veteran has had a left femoral nerve disability.  Therefore, service connection for left lower extremity disorder is denied.  Gilbert, 1 Vet. App. 49.  

III.  Increased Rating for Nutcracker Esophagus

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection on May 24, 2010. 

In June 2011, the RO granted service connection for nutcracker esophagus and assigned a 30 percent disability rating, effective May 24, 2010, under Diagnostic Code 7203.  

Under Diagnostic Code 7203, a 30 percent rating is warranted for moderate stricture of the esophagus.  A 50 percent rating is warranted for severe stricture, permitting liquids only.  An 80 percent rating is warranted for stricture permitting passage of liquids only, with marked impairment of general health.  

In January 2011, the Veteran underwent a VA examination.  The Veteran reported that his symptoms included occasional heartburn as well as difficulty swallowing liquids and solids.  The Veteran reported that he had an endoscopy in July 2010 which showed scalloped mucosa dysphagia for both solids and liquids.  The Veteran also reported occasional abdominal pain, daily reflux, nausea/emesis that occurs about once per month.  The Veteran reported a history of esophageal surgery and hospitalizations.  

Upon further examination, the examiner noted that there was no evidence of obstruction of the esophagus.  Additionally, she noted that the Veteran had a swallowing study done in January 2009 and the impression was minimal gastroesophageal reflux.  As for the endoscopy conducted in February 2009, the examiner noted that the impression was a normal esophagus, with mild duodenitis and no evidence of celiac disease.  The examiner diagnosed the Veteran with GERD with nutcracker esophagus.  

The Veteran was afforded a second VA examination in April 2013.  The examiner noted that the Veteran had persistently recurrent epigastric distress, dysphagia, pyrosis, reflux regurgitation, substernal arm/shoulder pain and sleep disturbance four times or more per year, which was caused by the his esophageal condition.  Further, the examiner noted that the Veteran had nausea and vomiting which was caused by his condition.  The examiner concluded that the findings of the esophagogastroduodenoscopy (EGD) test conducted in 2009 showed a normal esophagus with no diverticulum, webs/rings or esophagitis.  The stomach was normal and there was superficial scarring indicative of previously healed duodenal erosions.  There was also a nutcracker esophagus.  

In August 2015, the Veteran underwent another VA examination.  The Veteran stated that he endured severe chest pain from GERD and eating was difficult with stricture.  The examiner noted that the Veteran had a moderate esophageal stricture, spasm of the esophagus (cardio spasm or achalasia), or an acquired diverticulum of the esophagus.  The examiner also noted that the Veteran had the following signs and symptoms due to the esophageal condition: persistently recurrent epigastric distress reflux, regurgitation, substernal pain, sleep disturbance four or more times per year lasting less than one day.  The examiner noted that the Veteran's treatment plan included taking continuous medication of Omeprazole for the diagnosed condition.  

Post service VA clinical notes reveal that the Veteran underwent an endoscopy in July 2010 which showed duodenum mucosa with moderate inflammation.  

Clinical notes dated May 2011, indicate that a capsule endoscopy showed endoscopic evidence for celiac spruce scalloping of the folds in the proximal small bowel.  No blood, bleeding, lesions or masses were seen.  The Veteran was told follow-up with GI.  It was noted that the Veteran was receiving treatment for nutcracker esophagus and was taking Levitra and Diltiazem for esophageal spasms.  

In reviewing the evidence presented above, the Board finds that the overall disability picture for the Veteran's nutcracker esophagus fails to more closely approximate a 50 percent rating under the applicable Diagnostic Code because there is no evidence that the Veteran's esophageal stricture allows the passage of liquids only.  38 C.F.R. § 4.7 (2016).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2016).  The Veteran's symptoms from his nutcracker esophagus have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26.  

IV.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  Individual unemployability must be determined without regard to any non service-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

Beginning on May 24, 2010, the Veteran had two service-connected disabilities: tinnitus, rated at 10 percent and nutcracker esophagus, rated at 30 percent disabling, for a total rating of 40 percent.  In a May 2017 rating the decision, the RO granted a separate evaluation for GERD and assigned a noncompensable rating, effective May 2010, assigned a 10 percent disability rating from August 2015.  

Thus, the Veteran's combined disability rating is 40 percent, and the record shows that the Veteran's schedular rating has been no higher than 40 percent during the appeal period.  The Veteran's rating of 40 percent does not meet the threshold minimum schedular percentage standards for a TDIU under 38 C.F.R. § 4.16 (a).  

When the schedular percentage requirements for a TDIU have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16 (b)(2016).  Here in this case, a referral to the Director of Compensation is not warranted.  

The Veteran underwent an examination in April 2013.  The examiner opined that the Veteran is a private chef and feels that his condition sometimes can affect his job since he has to taste food.  In subsequent VA examinations however, other examiners arrived at a different conclusion.  

In an August 2015 VA examination, the examiner noted that the Veteran's esophageal conditions of GERD and nutcracker esophagus, do not impact on his ability to work "because, at present, the Veteran is a full time student."  The examiner further added that the Veteran may have limitation to some work environments but can perform physical and sedentary work.  

Further, notes from Albany Medical Center dated in November 2015 indicate that the Veteran just completed a Master's program and is planning on going on for his Ph.D.  

Additionally, during a December 2015 VA examination, the examiner noted that the Veteran's GERD and nutcracker esophagus minimally impairs his ability for physical and sedentary work.  The Veteran will occasionally have dysphagia symptoms that interrupt work for a minute at a time, with rare occurrences lasting about an hour.  The examiner further added that the Veteran has a Bachelor of Arts, and is currently a graduate student in urban planning, with a Certificate in Culinary Training and Management and work experience as a chef.  

In May 2017, the Veteran underwent a VA examination.  The examiner noted that the Veteran "recently completed a Master's degree in Regional Planning and is using his skills as a volunteer for Capital Roots, doing Regional Mapping.  He does not work and receives Social Security Disability."

Additionally, the Social Security Administration (SSA) records indicate that he is receipt of disability benefits for disorders of the back (discogenic and degenerative diseases) and for an affective/mood disorder, which are both currently, non-service connected by the VA.  

Significantly, the Veteran has had periods of gainful employment and attended school during the appeal period.  

The preponderance of the evidence does not show that the Veteran is rendered unemployable as a result of his service-connected GERD or nutcracker esophagus.  Therefore, a remand for a referral to the Director of the Compensation Service for a decision pursuant to 38 C.F.R. § 4.16 (b) is not warranted.  


ORDER

Entitlement to initial disability rating greater than 30 percent for nutcracker esophagus, claimed as a digestive disorder is denied.  

Entitlement to service connection for discectomy and fusion at C4, C5, and C6 is denied.  

Entitlement to service connection for lumbosacral (low back) disorder is denied.  

Entitlement to service connection for a right lower extremity disorder, claimed as femoral nerve pain is denied.  

Entitlement to service connection for a left lower extremity disorder, claimed as femoral nerve pain is denied.  

Entitlement to a TDIU is denied.


REMAND

Remand is necessary because the May 2017 opinion regarding the Veteran's psychiatric disorder is inadequate.  As noted above, the Veteran's claim is more appropriately categorized as one for service connection for an acquired psychiatric disorder, as he carries multiple diagnoses.  Clemons, 23 Vet. App. 1.  On remand, an opinion must be obtained regarding all applicable psychiatric diagnoses, as opposed to only depression.  Additionally, a secondary service connection claim has two prongs: causation and aggravation.  38 C.F.R. § 3.310.  An opinion regarding both prongs is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the May 2017 psychiatric examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide all psychiatric diagnoses for the Veteran.  For each psychiatric disorder diagnosed, the examiner must opine as to the following: 

Whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder was proximately due to or the result of his service-connected GERD and/or nutcrackers esophagus.

Whether it is at least as likely as not that the psychiatric disorder was aggravated beyond its natural progression by his service-connected GERD and/or nutcrackers esophagus.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


